Citation Nr: 1315289	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  10-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for renal insufficiency, claimed as secondary to diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of both upper and both lower extremities, claimed as secondary to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1953 to March 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Renal insufficiency was not manifested in service; renal disease was not manifested in the first postservice year; and the Veteran's current renal insufficiency is not shown to be related to his service, or to have been caused or aggravated by his service-connected diabetes mellitus.  

2.  Peripheral neuropathy of both upper and both lower extremities was not manifested in service, and is not shown to be related to the Veteran's service, or to have been cause or aggravated by his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Service connection for renal insufficiency is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137. 5107 (West 2002); 38 C.F.R. § § 3.102, 3.303, 3.307, 3.309, 3.310 (2012).  

2.  Service connection for peripheral neuropathy of the both upper and both lower extremities is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A February 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing; it also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records are associated with his claims file.  The RO arranged for a VA examination in February 2011.  A supplemental medical opinion was sought in May 2011.  The Board finds the examination report with the supplemental opinion to be adequate as they reflect a review of the Veteran's history; a physical examination that included all the necessary findings; and the opinions offered are accompanied by an adequate explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131;
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (including cardiovascular-renal disease) may be service connected on a presumptive basis if manifested to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  The Court has held that when aggravation of a Veteran's non- service-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected, at least to the extent of the aggravation.  Allen, 7 Vet. App. at 439.  That is, if a service-connected disability aggravates a nonservice- connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran's STRs are silent for any complaints of, findings, treatment, or diagnosis of peripheral neuropathy of an extremity and for renal insufficiency.  On October 1973 retirement examination, clinical evaluations of the Veteran's upper extremities, lower extremities, neurological, genitourinary, and endocrine systems were normal.  In an associated report of medical history, the Veteran denied having or having ever had neuritis.  There is no evidence in the record (or allegation) that renal disease was manifested in the Veteran's postservice year.  

Postservice, the Veteran has sought treatment for numbness and burning in his feet.  In March 2002, S. P., M.D. noted the Veteran had complained of numbness and burning in his feet for the past two to three years.  Sensory neuropathy was diagnosed.  

In July 2003, the Veteran was referred to M. L., D.O., for an evaluation for pain in his feet.  He reported having pain on-and-off for the past three to four years.  The assessment was peripheral neuropathy.  The Veteran continued to be treated by Dr. M. L. until 2010.  Pertinent treatment records show that in September 2004, chronic peripheral neuropathy was diagnosed, and MRI to rule out stenosis was recommended.  In 2005, Dr. M. L. noted the Veteran suffered from underlying peripheral neuropathy, and offered diagnoses of possible carpal tunnel syndrome (March 2005), chronic back pain with underlying peripheral neuropathy (June 2005), and resolving leg pain, secondary to neuropathy (December 2005).  In March 2006, chronic leg pain secondary to peripheral neuropathy was again diagnosed.  In December 2006, the diagnosis was peripheral pain from peripheral neuropathy, most likely secondary to diabetes; that month, Dr. M. L. opinioned that the Veteran had peripheral neuropathy secondary to diabetes mellitus.  He did not include any explanation of rationale for the opinion. 

W. S., M.D. provided a physician's statement in support of the Veteran's claim that noted the Veteran had neurological and renal complications directly due to diabetes.  No rationale was provided.  

Treatment records of Dr. W. S. dated in April 2004 note the possibility of "early" diabetes.  May 2004, treatment records of Dr. W. S. note the Veteran had a kidney stone.  In 2006, it was noted he had peripheral neuropathy and was being treated by Dr. M. L.  In October 2006, diabetes was diagnosed.
In 2007, the Veteran was seen by Dr. M. L. for peripheral vascular disease with underlying peripheral neuropathy.  

On March 2007 VA examination it was noted that the onset of the Veteran's diabetes was in 2006.  He reported a history of neuropathy, numbness, tingling in the hands, and pain in the legs for the past four years.  It was also noted that the Veteran did not have chronic kidney disease.  On examination, it was noted he had these neurological symptoms long prior to his development of diabetes.  At the time of onset of the neurological symptoms, his blood work did not show a diabetic range; blood sugar was normal.  The diagnosis was mild to moderate peripheral neuropathy in both hands in a gloves distribution, and moderate to severe peripheral neuropathy in both feet in a stocking distribution.  The examiner noted these conditions had been present for the past four to five years, (much prior to the development of diabetes).  The examiner noted that diabetes was of recent origin - about six to twelve months old, and opined that it was less likely due to diabetes (but that the etiology was undetermined).  

In January 2008, the Veteran began receiving treatment at a VA medical center (MC).  On initial patient examination the Veteran's active problems included a diagnosis of diabetes with neuropathy.  There was no notation of renal insufficiency or other kidney problem.  

In a February 2008 statement, Dr. J. G. noted the Veteran's renal insufficiency is "at least partially due to diabetes."  He also noted the latest creatinine level was 1.8.  [0.6 - 1.4 is within normal limits.]  Dr. J. G. provided no additional rationale for his statement.   Additional treatment records from Dr. J. G. from November 2007, February 2008, and July 2008, note that the Veteran had diabetes, renal manifestation, and neuropathy.  His creatinine level in January 2008 was 1.78.   

In May 2008, degenerative disc disease with stenosis was diagnosed, and Dr. M. L. opined that this was causing the Veteran's radicular component.  

On VA examination in March 2009, the Veteran complained that his kidneys were not functioning properly.  It was noted he had a history of tingling and numbness of both upper and both lower extremities with onset prior to diabetes.  Chronic renal insufficiency was diagnosed; the examiner noted that it was not a complication of diabetes.  The examiner also opined that renal insufficiency was not caused by or a result of diabetes.  The examiner relied on results of blood work to support his conclusion (which showed chronic renal insufficiency predated diabetes), to include the Veteran's creatinine level was 1.8.  In November 2000, it was 1.6 .

In October and November 2009, hereditary and idiopathic peripheral neuropathy was diagnosed by Dr. M. L.    

In December 2009, Dr. M. L. noted the Veteran had a history of kidney disease and kidney stone.  In January 2010, Dr. M. L. again noted a history of kidney disease and kidney stone.  

A January 2011 VA treatment record notes the Veteran experienced instability while ambulating related to diabetic peripheral neuropathy.  

On February 2011 VA examination, the Veteran reported sensitivity of both arms and lower extremities for the last eighteen to twenty years (prior to his diagnosis and treatment for diabetes).  The diagnosis was the peripheral neuropathy of both upper and both lower extremities, not a complication of his diabetes or caused by diabetes (based on the duration of the Veteran's diabetes, onset of the complication in relation to the onset of diabetes, and that peripheral neuropathy had onset before diabetes).  Regarding renal insufficiency, the Veteran reported he had no urinary problems, and was not sure when the kidney condition began.  The diagnosis was renal insufficiency; the examiner indicated he could not offer an opinion as to whether the Veteran has renal insufficiency without resorting to mere speculation.  

An addendum to the February 2011 examination report was provided in May 2011.  The examiner reviewed the Veteran's past medical history, including his claims file, service treatment records, and all post-service treatment records, including results of blood work from 1999 through 2011.  Laboratory results documented a history of creatinine and urine microalbumin levels, which are considered in diagnosing kidney disease.  In July 1999, creatinine was 1.5 mg/dl.  In June 2000, it was 1.8 mg/dl and in November 2000 it was 1.6 mg/dl.  In 2008, creatinine was 1.8 mg/dl.  In 2009, creatinine was 1.7 mg/dl, while urine microalbumin was 25.3 mg/dl (which is within normal limits).  And finally, in 2011, creatinine was measured at 1.6 mg/dl, while urine microalbumin was 1.2 mg/dl (which is within normal limits).  

Upon a review of the evidence, the examiner opined that the Veteran's chronic renal insufficiency was less likely as not secondary to diabetes, and was less likely as not aggravated by diabetes.  [The examiner questioned whether or not the Veteran even has a diagnosis of diabetes, however, such diagnosis may be conceded, as the Veteran has been treated/prescribed medication for diabetes since 2006.]  The examiner explained that the Veteran's chronic renal insufficiency predated the purported onset of diabetes by at least six years.  Additionally, the absence of abnormal urine microalbumin did not support a diagnosis of diabetic nephropathy (kidney disease or disability).  Finally, the examiner opined the record indicated that chronic renal insufficiency has not worsened since the purported onset of diabetes mellitus in 2006; the severity of renal insufficiency has not changed from 2000 to the present, with creatinine levels continuing in the 1.6-1.8 range.  

Regarding the Veteran's peripheral neuropathy, the examiner explained that the record reflects that peripheral neuropathy in all extremities predates the onset of diabetes by at least six years, and does not show that the peripheral neuropathy has worsened since the onset of diabetes (as the severity of neuropathy has continued to be mild, being chiefly limited to sensory changes from 2002 to present).  

      Renal Insufficiency 

It is neither shown, nor claimed, that renal insufficiency was manifested in service, or in the first year following the Veteran's discharge from active duty (the first abnormal creatinine level was not noted until 1999).  Therefore service connection for renal insufficiency on the basis that it became manifest in service and persisted, or on a presumptive basis (for renal disease as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Notably, the Veteran does not argue that this disability is directly related to his service.

The Veteran's stated theory of entitlement to service connection for renal insufficiency is strictly one of secondary service connection.  He asserts that his renal insufficiency is a complication of his diabetes mellitus.  There are three requirements that must be met to substantiate a claim of secondary service connection: evidence of the disability claimed, evidence of a service-connected disability, and evidence of a nexus between the two.  Of these, it is shown that the Veteran has renal insufficiency and that he has established service-connection for diabetes mellitus. What he must still show to substantiate his secondary service connection theory of entitlement is that the service-connected diabetes mellitus caused or aggravated the renal insufficiency.  That is a question that is inherently medical in nature.  Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).  A preponderance of the medical evidence is against such a finding. 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Upon close review of the record the Board finds that higher probative weight is warranted for the February 2011 VA examination report (with May 2011 addendum opinion) finding that the Veteran's renal insufficiency was not caused or aggravated by his diabetes mellitus, rather for the private treatment providers' opinions that the Veteran's renal insufficiency was due to his diabetes.  None of the private treatment providers accounts for the fact that the diagnosis of renal insufficiency predated the diagnosis of diabetes by nearly six years.  Dr. J. G. provided only a conclusory statement that the Veteran's renal insufficiency was "at least partially due to diabetes".  However, absent any accompanying explanation of rationale for that statement, it is of limited, if any, probative value.  In contrast, the VA examiner noted that the Veteran's medical history clearly demonstrated that his diagnosis of renal insufficiency pre-dated the diagnosis of diabetes (the first abnormal creatinine level was documented in 1999) and therefore could not have caused diabetic complications, such as renal failure.

What remains for consideration is whether the diabetes aggravated the Veteran's renal insufficiency.  The VA examiner has explained that the Veteran's symptoms and laboratory results have remained stable following the diagnosis of diabetes (creatinine levels remained between 1.6 - 1.8 from 2000 to present), demonstrating the absence of aggravation.  

As the probative evidence of record does not establish a medical nexus between the Veteran's renal insufficiency and his service-connected diabetes mellitus, service connection on a secondary basis for this disability is not warranted.  

	Peripheral Neuropathy of Both Upper and Both Lower Extremities 

It is not in dispute that the Veteran served in Vietnam, and would be entitled to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The law provides that, if a Veteran was exposed to an herbicide agent during service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307 are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); see 75 Fed. Reg. 53,202, 53, 216 (Aug. 31, 2010).

Although there is evidence that the Veteran served in Vietnam and thus is presumed to have been exposed to herbicides, chronic peripheral neuropathy is not listed amongst the diseases enumerated under 38 C.F.R. § 3.309(e).  The Board notes that acute and subacute peripheral neuropathy is defined by statute to mean transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  In this case, peripheral neuropathy was first diagnosed in 2000 and has not resolved.  Accordingly, the presumptive provisions of § 1116 do not apply to the disability at issue (chronic peripheral neuropathy). 

Where a Veteran's disease is not subject to the presumption, he is not precluded from establishing direct service connection for such disease; however, he must do so by competent affirmative evidence that relates the disability to his service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

[The Board observes that peripheral neuropathy is not an organic disease of the nervous system so as to warrant application of the chronic disease presumptions afforded under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).]  

It is neither shown, nor claimed, that peripheral neuropathy of an upper or lower extremity was manifested in service; the first reported symptoms were in 2000.  Therefore service connection for peripheral neuropathy of the upper and lower extremities on the basis that such disability became manifest in service and persisted is not warranted.  Notably, the Veteran does not argue that this disability is directly related to his service.

The Veteran's stated theory of entitlement to service connection for peripheral neuropathy of both upper and both lower extremities is strictly one of secondary service connection.  He asserts that his peripheral neuropathy of both upper and both lower extremities is a complication of his diabetes.  As discussed above, there are three requirements that must be met to substantiate a claim of secondary service connection (evidence of the disability claimed, evidence of a service-connected disability, and evidence of a nexus between the two).  The evidence of record shows that the Veteran has peripheral neuropathy of both upper and both lower extremities and that he has established service-connection for diabetes mellitus.  Therefore, what he must still show is that the service-connected diabetes mellitus caused or aggravated the peripheral neuropathy of both upper and both lower extremities.  That is a question that is inherently medical in nature.  Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).  A preponderance of the medical evidence is against such a finding.

As discussed above, the Board finds the VA examination and subsequent opinion to be of more probative value than the opinions of the private treatment providers.  Particularly, none of the providers could determine an etiology for the Veteran's peripheral neuropathy to any certainty.  Dr. M. L. related the Veteran's neuropathy to stenosis (in 2005), vascular disease (in 2007), and diagnosed hereditary and idiopathic peripheral neuropathy (in 2009).  Only once did Dr. M. L. opine that the Veteran's peripheral neuropathy was "most likely secondary to diabetes."  He did not provide an explanation of rationale for that opinion; therefore, it is without probative value.  By contrast, the VA examiner found the Veteran's medical history clearly demonstrated that the diagnosis of peripheral neuropathy of both upper and both lower extremities pre-dated the diagnosis of diabetes (the first reported symptoms were documented in 2000) and therefore diabetes could not have caused peripheral neuropathy of the upper and lower extremities.

The question remaining is whether the Veteran's diabetes aggravated his peripheral neuropathy.  The VA examiner explained that the available medical records show that peripheral neuropathy has not worsened since the onset of diabetes, as it continues to be mild, being chiefly limited to sensory changes since 2002.  

As the probative evidence of record does not establish a medical nexus between the Veteran's bilateral peripheral neuropathy of the upper and lower extremities and his service-connected diabetes mellitus, secondary service connection for this disability is not warranted.  

Finally, the Board acknowledges the Veteran's own contentions that his current renal insufficiency and peripheral neuropathy of both upper and both lower extremities are related to his service-connected diabetes mellitus.  However, the matters of a nexus between insidious processes such as diabetes and renal insufficiency and peripheral neuropathy are complex medical questions.  The Veteran is a layperson, and this question is beyond the scope of his observation.  The medical opinions he has presented in support are unaccompanied by rationale and are therefore without probative value.  Accordingly, his  expressions of his belief that his renal insufficiency and peripheral neuropathy of the upper and lower extremities are related to his service-connected diabetes mellitus do not merit any substantial probative value.

As the preponderance of the evidence is against the Veteran's claims of service connection for renal insufficiency and peripheral neuropathy of both upper and both lower extremities, the benefit-of-the-doubt rule does not apply, and the appeals in these matters must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for renal insufficiency is denied. 

Service connection for peripheral neuropathy of both upper and both lower extremities is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


